Citation Nr: 1624952	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

This matter was most recently before the Board in November 2015 and was remanded for further development pursuant to a September 2015 Joint Motion for Remand (JMR) before the United States Court of Appeals for Veterans Claims.  It has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for tinea versicolor and bilateral hallux rigidus.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that, at any time during the appeal period, the Veteran's tinea versicolor results in frequent hospitalizations or marked interference with employment.

3.  The most probative evidence is against a finding that the Veteran's service-connected disabilities have a combined effect in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.


CONCLUSION OF LAW

The criteria for an extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate. See 38 C.F.R. § 3.321(b)(1) (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  See also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
The Veteran's tinea versicolor is rated as 10 percent disabling prior to December 10, 2010, 60 percent disabling from December 10, 2010 to May 16, 2012, 10 percent disabling from May 17, 2012 to June 17, 2013, and 60 percent disabling from June 17, 2013.  The only issue on appeal is whether a rating on an extra-schedular basis is warranted.  The Board has considered the evidence of record and finds that an extra-schedular rating is not warranted for any period on appeal. 

Tinea versicolor is a common chronic, usually symptomless disorder, characterized only by multiple macular patches of all sizes and shapes varying from white in pigmented skin to tan or brown in pale skin.  (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007))
 
VA rates skin disabilities based on size and/or treatment.  Any possible related symptoms, such as rash, itchy, oozing, crusting, dryness, and/or lesions are contemplated in the rating criteria.  Thus, the scheduler criteria adequately describe the Veteran's symptoms (e.g. itching) for his tinea versicolor and the first prong of 38 C.F.R. § 3.321(b) and Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), an exceptional disability picture, has not been met.  Moreover, even if the rating criteria did not adequately contemplate the Veteran's symptoms, the competent credible evidence of record is against a finding that his skin disability has caused marked interference with employment or frequent periods of hospitalization, the second prong of 38 C.F.R. § 3.321(b) and Thun.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for tinea versicolor, and bilateral hallux rigidus.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

The Board has considered the all of the pertinent evidence of record to include a December 2010 primary care note.  The note reflects that the Veteran is "concerned about this tinea versicolor and his hallux rigidus and his ability to walk . . .".  The Board is aware that in the 2015 JMR, this statement was interpreted as the Veteran having "specifically expressed concern that both his tinea versicolor and hallux rigidus conditions affected his ability to walk."  The Board finds that the preponderance of the evidence reveals that an extraschedular rating for tinea versicolor is not warranted at any time due to any suggestion that his ability to walk is impacted by his tinea versicolor.  When taken as a whole, the evidence reflects that the Veteran was concerned about two conditions; his tinea versicolor (which was on his body, to include his feet), and also his hallux rigidus which he was concerned affected his walking.  In other words, the preponderance of the evidence is against a finding that his tinea versicolor affected his walking.  The evidence shows that he was concerned about his hallux rigidus' impact on his walking.

2009 VA clinical records reflect that the Veteran sought treatment for pain of the feet; however, the pain was specifically noted to be due to bone spurs (e.g. March 2009 and July 2009 records).  On examination, his skin was normal in March 2009 and without tinea.  

An October 2009 VA examination report reflects that the Veteran complained of pain in the metatarsal areas of both big toes.  The Veteran stated that he was unemployed and that he had problems with his feet and was limited in his standing. He noted increased pain on prolonged standing.  He was diagnosed with osteoarthritis of the metatarsophalangeal joints of the big toes.  

The October 2009 report also notes that with regards to a skin condition, the Veteran reported that he has a rash on his wrists, forearms, arms, neck, face, and back for which he applies lotion daily.  He reported that it itches, more so after sweating or when in the sun.  He was able to control his itching with medications.  It was noted that other than itching, the Veteran had no pain.  Upon examination for the skin, there were no findings with regard to the feet and notably, the Veteran did not assert that his feet were affected.  

A June 2010 VA clinical record reflects that the Veteran had left foot bunion pain, mostly when walking.  The skin on the lower extremities had no tinea.

The Veteran was scheduled for a May 2011 examination but requested that it be rescheduled.  He was rescheduled for July 2011, to which he failed to report.  There is no evidence from 2011 which supports a finding that the Veteran's tinea versicolor caused difficulty with walking or functioning of the lower extremities.

A May 2012 VA clinical record reflects that the Veteran's tinea versicolor appears to be well-controlled, and the examiner noted that he "saw no evidence of it at this time.  The patient denies any symptomatology."  When discussing the Veteran's foot pain, the examiner noted a prior bunionectomy.

A May 2013 VA clinical record reflects that the Veteran was seeking compensation for a chronic rash.  It was noted that the rash was non pruritic (non-itching) in nature.  

A July 2013 V examination report reflects that patches of macules were noted on the face, chest, neck, head, torso, and thighs.  There were no findings of patches of the feet. 

A 2016 VA examination report reflects that the Veteran did not have tinea versicolor on the feet.  The examiner specifically noted that no tinea versicolor was noted on the lower legs or "any part of the feet."

In sum, the clinical records are absent for any statement by the Veteran, with the exception of the possible interpretation of the December 2010 record, that his tinea versicolor causes difficulty with use of his feet (e.g. walking, standing, propulsion).  

Notably, when asked in 2016, the Veteran asserted that he had tinea versicolor on his chest, back, arms, buttocks, thighs, neck, and head.  When asked about the tinea versicolor' s effect on his feet, the Veteran stated that it did not affect his feet and had not "gotten down there yet."  (This is consistent with the October 2009 VA examination report.)  The Board finds that if his tinea versicolor had caused, at any time during the rating period on appeal, difficulty with walking, marked interference with employment, or frequent hospitalization, the Veteran would have reported such, rather than state that his condition has not affected his feet.  

Again, the Board acknowledges that one clinician noted tinea versicolor on the Veteran's feet in December 2010; however, the Board finds that it is a reasonable conclusion that it did not cause marked interference with employment or frequent periods of hospitalization, even when combined with his other service-connected foot disabilities, because the Veteran did not even recall such a time as it affecting his feet when asked in 2016 and there are no other clinical records reflecting such impairment.  

The claims file also includes a February 2016 memorandum from the Acting Director, Compensation Service which reflects his opinion that the Veteran's tinea versicolor does not show an exceptional or unusual disability picture.  

The Board finds that despite the possible ambiguity to the reason why the Veteran may have been concerned about difficulty walking, the preponderance of the evidence weighs against a finding that the combined effect of the Veteran's service-connected disabilities constitutes an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Entitlement to an extra-schedular rating is not warranted. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an extraschedular rating  under 38 C.F.R. § 3.321(b)(1) is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


